Citation Nr: 0532920	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-18 252	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

The veteran represented by:  Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1966 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which confirmed and continued a 70 percent 
rating for the veteran's PTSD.  Subsequently, however, in 
June 2000, the RO increased the rating from 70 to 100 percent 
effective retroactively from July 31, 1998 - the date he 
filed an informal claim for a total disability rating based 
on individual unemployability (TDIU).  He continued to 
appeal, seeking an earlier effective date for the 100 percent 
rating.

In December 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
March 2005, the RO issued a supplemental statement of the 
case (SSOC) denying an effective date earlier than July 31, 
1998, for the 100 percent rating for PTSD.  The RO has since 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran failed to perfect his appeal of a July 1997 
rating decision because he did not file a timely substantive 
appeal (VA Form 9 or equivalent statement) in response to the 
August 1998 statement of the case (SOC).

2.  On July 31, 1998, the veteran filed an informal claim for 
a TDIU and, in January 1999, he filed a formal claim for this 
benefit.

3.  Prior to July 31, 1998, the evidence indicates the 
veteran's PTSD symptoms were slight to moderate in nature; 
and, in July 1998, he had a global assessment of functioning 
(GAF) score of 60.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
July 31, 1998, for the 100 percent rating for PTSD or a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.16, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2005), and 20.302(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The question of whether the veteran is entitled to an earlier 
effective date is a "downstream issue," or, in other words, 
an issue arising from his original claim for a TDIU.  VA's 
General Counsel has indicated that as long as the requisite 
VCAA notice was provided for the original claim, another VCAA 
notice is not required for a downstream issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  But in this case, VCAA 
notice relating to his claim for a TDIU was never provided.  
So in December 2003 the Board remanded the case to the RO so 
that VCAA notice could be provided for this downstream issue 
- for an earlier effective date.  Id.

On remand, the RO provided the veteran with a VCAA notice 
letter in May 2004, obviously after the RO's initial 
adjudication of his claim.  So this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the May 2004 VCAA notice provided the veteran with 
ample opportunity to respond by identifying and/or submitting 
additional supporting evidence before the RO issued the March 
2005 SSOC, wherein the RO readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial rating decision in question and 
the SOC.  However, the veteran did not respond to the notice 
and has not otherwise indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the May 2004 letter provided the veteran with notice of 
the evidence necessary to support his claim that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The May 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claim.  Thus, the content of 
this letter provided satisfactory VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and 
Pelegrini II.

In developing his claim, the RO scheduled a VA examination in 
February 1999 and obtained the veteran's VA outpatient 
treatment (VAOPT) records.  His service medical records 
(SMRs) were already on file.  He also submitted 
private treatment records from Dr. Saxman and a copy of a 
decision from the Social Security Administration (SSA).  
Although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation, including on the basis of a TDIU or a 100 
percent rating for PTSD, is the date the claim is received or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.3400(o); see also, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (A claim for an increased rating may be 
considered a claim for a TDIU and vice versa).  There is, 
however, an exception allowing for the earliest date that it 
is factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from that 
date; otherwise, the date of receipt of the claim is the 
earliest possible effective date.  38 C.F.R. §§ 3.400(o)(1), 
(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); Wood v. Derwinski, 1 Vet. App. 367 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

In order to warrant a 100 percent rating for PTSD, the 
veteran must have total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
A 70 percent rating is warranted when PTSD results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  

38 C.F.R. § 4.130, DC 9411.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran and his representative contend the veteran is 
entitled to an effective date of December 27, 1996 - the date 
he filed his original claim for service connection for PTSD 
(see February 2005 Statement of Accredited Representative).  
In July 1997, the RO granted service connection for PTSD and 
assigned an initial 10 percent rating effective retroactively 
from December 27, 1996.  In August 1997, in response, the 
veteran filed a notice of disagreement (NOD) with that 
decision seeking a higher initial rating of 100 percent.  He 
argues that the appeal of that decision has been ongoing ever 
since.  

This is not the case, however, because the veteran failed to 
file a substantive appeal (e.g., a VA Form 9 or equivalent 
statement) in response to the RO's August 1998 SOC.  See 38 
C.F.R. § 20.302(b) (2005).  (Note:  In the SOC, the RO 
increased his rating for PTSD from 10 to 50 percent effective 
from December 27, 1996 - so he had a 50 percent rating from 
December 27, 1996, to July 31, 1998, when he at first 
received the higher 70 percent rating and ultimately the 
maximum possible rating of 100 percent.)  A substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the veteran, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  Id.  In this case, notice of the rating decision in 
question was mailed in July 1997, and the SOC was mailed in 
August 1998.  So the veteran had until October 1998 to file a 
substantive appeal.  But, unfortunately, he failed to do so.  
So that appeal was never perfected.  See 38 C.F.R. § 20.200 
(2005).

On July 31, 1998, the veteran's representative submitted an 
informal claim for a TDIU.  So unless an exception is found, 
the earliest possible effective date for the 100 percent 
rating will be July 31, 1998 - the date the informal claim 
for a TDIU was received.  See 38 C.F.R. § 3.155 (The formal 
claim for this benefit later was received in January 1999 - 
so it is considered filed as of the date the informal claim 
was received.) 

As alluded to earlier, there is an exception allowing for an 
effective date for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date.  38 C.F.R. 
§§ 3.400(o)(2).  In other words, if it is factually 
ascertainable that the veteran was entitled to a 100 percent 
rating or a TDIU between July 31, 1997 and July 31, 1998, 
then that date will be the earliest possible effective date 
for the 100 percent rating.  But this is not shown.

In June 2000, the RO assigned the 100 percent rating based on 
an opinion of a February 1999 VA examiner stating it was 
unlikely the veteran could maintain consistent, gainful 
employment.  The RO also based its decision on a February 
2000 opinion from Dr. Saxman stating the veteran was totally 
and permanently occupationally and socially impaired.  Prior 
to this, however, the evidence indicates he had only moderate 
PTSD symptoms.  And at no time in the year proceeding 
July 31, 1998, was it factually ascertainable that he was 
entitled to a 100 percent rating for his PTSD or a TDIU.

The July 1998 SSA decision indicates the veteran had not 
engaged in substantial gainful activity since August 1996.  
In December 1997, he underwent a psychological evaluation for 
the SSA.  In regard to activities of daily living, 
he was found to have only slight impairment due to his 
psychiatric disorders (PTSD, bipolar disorder, and depression 
secondary to PTSD).  With regard to social functioning, he 
was found to have moderate impairment.  The presiding 
Administrative Law Judge (ALJ) said that he was convinced the 
veteran could perform work that did not involve public 
interaction, and that he could perform simple, repetitive, 
routine work.  But due to certain physical limitations in 
combination with his psychiatric disorders, a vocational 
expert was unable to find a significant number of jobs he 
could perform.  (Note:  He was not service connected for any 
physical disability at that time).  For this reason, the ALJ 
granted his claim for disability benefits.

Despite the ALJ's ultimate finding that the veteran was 
entitled to SSA benefits, his psychiatric disorders only 
resulted in slight or moderate impairment.  This is not 
equivalent to a rating greater than the 50 percent he was 
receiving at that time for PTSD.  

The report of a July 1, 1998 VA examination indicates the 
veteran reported that he had a history of alcohol dependence 
that led to eight hit and run accidents in one year.  He 
reported that his PTSD symptoms involved flashbacks, 
hypervigilance, exaggerated startle response, anger, and 
estrangement from others.  But he also said he had no trouble 
sleeping and had been feeling better in the past year.  
He attributed this improvement to being off alcohol, Valium, 
and illicit drugs.  He reported having a history of being 
combative with coworkers.  He spent most of his time with his 
girlfriend, attending Alcoholics Anonymous (AA) meetings and 
a PTSD group.  

On objective mental status evaluation, the veteran's speech 
was relevant, coherent, and overproductive.  He reported no 
hallucinations, delusions, suicidal or homicidal ideations.  
He was oriented and his concentration and memory were fair.  
His judgment and insight were grossly intact.  The doctor 
assigned a GAF score of 60.  A GAF of 51 to 60 is indicative 
of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or 
co-workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.1994) (DSM-IV).  So based on the results of 
that examination, he was not entitled to a rating higher than 
the 50 percent he was already receiving for PTSD.  And since 
this was his only service-connected disability - he was 
likewise not eligible for a TDIU.



For these reasons, the claim for an effective date earlier 
than July 31, 1998, for a 100 percent evaluation for PTSD 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than July 31, 1998, 
for a 100 percent evaluation for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


